FILED
                            NOT FOR PUBLICATION                             JUN 17 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



KEVIN GIEL,                                      No. 09-35115

              Plaintiff - Appellee,              D.C. No. 3:07-cv-05270-RJB

  v.
                                                 MEMORANDUM *
GENERAL MOTORS ACCEPTANCE
CORPORATION,

              Defendant - Appellant,

  and

RICHARD CANO and BANK OF
AMERICA,

              Defendants.



KEVIN GIEL,                                      No. 09-35144

              Plaintiff - Appellant,             D.C. No. 3:07-cv-05270-RJB

  v.

GENERAL MOTORS ACCEPTANCE
CORPORATION,



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
               Defendant - Appellee,

  and

RICHARD CANO and BANK OF
AMERICA,

               Defendants.



                   Appeal from the United States District Court
                      for the Western District of Washington
                  Robert J. Bryan, Senior District Judge, Presiding

                         Argued and Submitted June 8, 2010
                                Seattle, Washington

Before: CANBY, CALLAHAN and IKUTA, Circuit Judges.


        As a general rule, we will not review the denial of a summary judgment

motion after a full trial on the merits. Locricchio v. Legal Servs. Corp., 833 F.2d

1352, 1359 (9th Cir. 1987). Even if the district court erred in concluding there

were genuine issues of material fact that precluded it from granting GMAC’s

summary judgment motion, a legal error of that sort does not fall within the

exception to our general rule. Banuelos v. Constr. Laborers’ Trust Funds for S.

Cal., 382 F.3d 897, 902 (9th Cir. 2004). Accordingly, we decline to reach

GMAC’s appeal of the district court’s denial of its summary judgment motion.




                                          2
      Contrary to GMAC’s argument, Giel was not required to prove culpable

participation as part of his prima facie case. Hollinger v. Titan Capital Corp., 914

F.2d 1564, 1575 n.24 (9th Cir. 1990) (en banc); see Paracor Fin., Inc. v. Gen.

Elec. Cap. Corp., 96 F.3d 1151, 1161 (9th Cir. 1996); Arthur Children’s Trust v.

Keim, 994 F.2d 1390, 1398 (9th Cir. 1993).

      We do not reach GMAC’s challenges to the sufficiency of the jury’s verdict

on the federal securities claim, and Giel’s challenges to the sufficiency of the jury’s

verdict on the state securities claim because neither GMAC nor Giel filed a Rule

50 motion for judgment as a matter of law. Accordingly, we are precluded from

reviewing the jury’s verdict for sufficiency of the evidence, even for plain error.

Nitco Holding Corp. v. Boujikian, 491 F.3d 1086, 1089 (9th Cir. 2007); see

Unitherm Food Sys., Inc. v. Swift-Eckrich, Inc., 546 U.S. 394, 404–05 (2006).

      Even assuming the jury’s verdicts on the state and federal claims were

inconsistent, the verdicts were general as opposed to special verdicts and therefore

there is no legal basis to set them aside here. Zhang v. Am. Gem Seafoods, Inc.,

339 F.3d 1020, 1035, 1037 (9th Cir. 2003).

      Because Giel failed to produce evidence that would allow a jury to

determine (without speculation) that GMAC’s supervision proximately caused Giel

to invest in the Alaska venture, Briggs v. Nova Servs., 147 P.3d 616, 622 (Wash.


                                           3
Ct. App. 2006), Estate of Bordon ex rel. Anderson v. Dep’t of Corr., 95 P.3d 764,

773 (Wash. Ct. App. 2004), we uphold the district court’s dismissal of this claim.

      Appeal No. 09-35115 is AFFIRMED.

      Appeal No. 09-35144 is AFFIRMED.




                                         4